Citation Nr: 1543783	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-00 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability schedular rating for cardiomegaly.

2.  Entitlement to a higher disability rating for cardiomegaly on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to September 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that, in January 2011, the Board received the Veteran's substantive appeal, which perfected his appeal of issues concerning not only cardiomegaly, but also service connection for hypertension and cardiovascular accident (CVA).  However, in a November 2014 decision, the Board denied service connection for hypertension, and the RO granted service connection for CVA residuals by a May 2015 rating decision.  Thus, those two issues are no longer on appeal.

The Board remanded the cardiomegaly issue for further development in March 2014 and November 2014.

The issues regarding claims for dependents and vocational rehabilitation have been raised by the record, in September 2015 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's cardiomegaly is manifested by workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, and dizziness. 

CONCLUSION OF LAW

The criteria for a 30 percent rating, but no more, for cardiomegaly have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7007 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard October 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records, Social Security Administration records, and post-service VA and private treatment records have been obtained.

The Veteran was provided a VA examination addressing the severity of his cardiomegaly in January 2015.  The examination is sufficient evidence for deciding the claim.  The report is adequate because it based upon review of the Veteran's claims file, consideration of the Veteran's prior medical history and examinations, describes the cardiomegaly in sufficient detail so that the Board's evaluation is a fully informed one, and contains METs testing results.  Thus, VA's duty to assist has been met.

II. Cardiomegaly

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the Appellant's Brief received in September 2015, the Veteran's representative asserts that the January 2015 VA examination results indicate that a compensable rating, specifically a 30 percent rating, is warranted for the Veteran's service-connected cardiomegaly.

The Veteran's cardiomegaly is rated according to criteria set forth in Diagnostic Code 7007.  Under Diagnostic 7007, a 10 percent rating is assigned when the disability meets the following criteria: workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or continuous medication required.  A 30 percent rating is assigned for the following criteria: workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A rating of 60 percent is assigned for the following criteria: more than one episode of congestive heart failure within the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for the following criteria: chronic congestive heart failure; or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007 (2015).

The January 2015 VA examiner reported that the Veteran has the following heart-related diagnoses: coronary artery disease and cardiomegaly.  The examiner reported the following METs testing results: greater than 5 to 7 METs with symptoms of dyspnea, fatigue, angina, and dizziness.  The examiner indicated that the METs level limitation is solely due to the Veteran's heart conditions.  The Veteran's METs testing results are consistent with a 30 percent rating.

The Board notes that the Veteran is service-connected for cardiomegaly but not for coronary artery disease.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms must be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Therefore, the Board finds that, after resolving reasonable doubt in the Veteran's favor, the Veteran's symptoms from coronary artery disease cannot be clearly separated from his service-connected cardiomegaly and all symptoms from his heart conditions should be considered in determining the appropriate rating for his service-connected cardiomegaly.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

In this case, staged ratings are not appropriate because the Veteran's cardiomegaly has not been manifested by factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of this appeal.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evidence does not show, and the Veteran and his representative have not contended, that a rating higher than 30 percent for the Veteran's cardiomegaly is warranted.  Accordingly, the Board finds that the Veteran's service-connected cardiomegaly warrants a 30 percent rating, but no more, based on the criteria in Diagnostic Code 7007.


ORDER

A rating of 30 percent, but no higher, for the service-connected cardiomegaly is granted.


REMAND

Regarding the claim for entitlement to a TDIU, the Veteran's representative stated that "the Board should find the January 2015 VA examination raised this issue of entitlement to extra-schedular consideration for a total disability rating based on individual unemployability (TDIU) . . . ."  See Appellant's Brief received in September 2015.  As such, the Board finds the record reasonably raises a claim for a TDIU, and thus, remand for additional development is necessary.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice should be provided on remand.  Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

Any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for cardiomegaly will also be remanded.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for his service-connected disabilities.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, and the claim for a TDIU should be adjudicated, to include extraschedular consideration.  If entitlement to a TDIU is denied, this issue should be returned to the Board only if the Veteran perfects an appeal regarding this issue.

4.  After the development requested above has been completed, readjudicate the claim of entitlement to a higher disability rating for cardiomegaly on an extraschedular basis.   If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


